 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TERRELL D. HALL,                               No. 2:13-cv-0324 AC P
12                     Plaintiff,
13          v.                                      ORDER
14   SAN JOAQUIN COUNTY JAIL, et al.,
15                     Defendants.
16

17          On May 3, 2019, plaintiff filed a request for a telephonic conference. ECF No. 173. This

18   civil rights action was closed on September 12, 2018. ECF Nos. 160, 161. The request will

19   therefore be denied.

20          IT IS SO ORDERED.

21   DATED: May 8, 2019

22

23

24

25

26

27

28
                                                   1
